EW) TCR BR EL ETS ee Pa ee Con.

Hes Diss BE OE TOKO

ZW Tee MAK 649 OF THE CLAM’) CAye Wo,
mMaae GB (eT BTBINGH Ue }

sSuhe ) oP ASNT (VET ET TN

ROWS LACEY SPUR E, LomPLA sn ANT PET DB TERGS ae

COGS
wie TE
WE ABWE-GHTBILED MATE, HF \$ c _

ON

 

cor pat (Ye TB TS OW wy S
curl Lp SN PW9 (BT aN FV esi seare
eo Sa?
=x, oe

Lae ea TRESS FULD IweTBIN COC THES NATE ORG

pele WiPTtTsS ACT TY us CAH & (GEL C)

SPRL CONS WBE CaS HhICLFTBSS POT URUCCH S$ I
\ LUZ

He Lic LET eel FANELUENCEO Yan COLLET Ck aWo~-
TCRop RET (RUSCH SZiabu (ag

BOULESS BAND & oc Eenelectmes of CILAWMaWweRL
t (Lo cegu 04

iL “BY? ~—. c* =>
am cen BS a ((Laswe “TH “TOOC'S occ,

aime

Laced SeSES <o PROCKED WS THOT Coste, AS
CEM TS POTTHEL, MOL BON, WHT GRU L pes
ay 6 RN OS OUT, STNCE CAKES 6 SS5ren, Co@@xre
TABEK TO OB MPLBOW SSPTEME CL YOR ANH
—z=N & CRCRLUDWWY Ww )
oe MP YL BOY SS oc 9 Th CN Aayp
CO BIel-< Kacey O Oo NST BAVUE LE bulan. TN Gong.
5 HANTS THOT WONT EMS LACE Chum &
Tor.
LY C@A, TBS EM TBTLSO “TS We LECCE Fomvu-+7
mw Was <P> |
wT

Wass MATE Br AR TRALGo WEG.- LACEN Wes
CAT OM KW HCary TENTENCE BO BOKHS, BN ly

 

 

 
__ Case 1:19-cv-00234-DCN Document1 Filed 06/20/19 Page 2 of 9 rl
wT YRS LeEcoLNawso Beret

MWAMS Sh OF ASAE Wier LAce, Way We owceac
OSs SABE BH KNH Th< SUPVDEN Ce BS WN THE

CIBCNS O © STR CEMENT OF TUENT (0 ATHY & TAKE
wre Nt Owns se coer “CANT TRS Mens CAL Peale -
nO FES MET” THSS HEMO VEO DWN OGEeswrte ~
WMep WRN BT WMO QE & LBECLONL- Ozs5AQaLst
Lecaen LMETULN SO TO BSCE, DN FPLDL ZoR
perce Keen SSN OWT IN (LOW) AND, BEL THE
95 BN AIRS ATRCHS 0% STR-TE ent DE SUGWrs (ORTE"—
WRLOSN SION CHW lBSTENECE NV zBEN Xo GAISALE

(LENCE To —
we © OKWLD CLA Fe (YO AS SSUES, BY Yam
ettN WN GILGEN LENDS, TR, ON As f OSEWwt Oe CON THET”

~ c-¢ \
Commrcucd 7S TRS MENT E ever OBC | PTacimenr @)
ref on LUCENE WOSTRSE, PN SCOT. VOR BNO BLE THe
OKece BW OE WES SNE ATROEO “StH TE-
pe WT O& FVENTS (OTE
Lp cen WAS HF OORESSEN THE MEEOLY OV

YP wZP BOA Conn cours TN ~ aN M6
Wer >
tr eh. OSS CLA Raw &C COP LIT DNTS Ay Ac
LomLere LS PVRE pc Feo , FINO, OTE EL

4
(eon arnctachns
eee RO A COW WAG Se ANeTEe CULL
BNO,

4

J
oare

COVES WTR C(L D-<S Se

TCO bt OANS IMATELY 7 OD GALT OBLWS Us
UREA AL FORTH SR Cacteree mote

© o

oe =~ \QWveEMm Geer DEUS S Ds NST ASWELL, LACEY

OWsD eo Co LReaYt —<tY “TWG CAS SOIT COMET

per WET EL SF Coden tin Wecots Tee WaArTe
CONC COT OR

URcen BLS

 
a Ry SESE EAA RRERCO Beryrsent P Prdehras/2 odie —Rage.s of 9

WA

SOE CesT AN FW THeCowhL A ONT Riypane,

WS PTD INE* ear Dev oS”
—FMe UALNIS GIGENLAM TR AT BK,
4

Lack ADS MYPheN Td THe

“KS

BW (SL OWN © Cr iS

DAO Thy SH CWE LACE TY
NY (LEEW 60 7
Aonrteb wt, URCE _

Bt VU ERNE CAGE NLAND “UBEN To CESP

pee Ew pw sob, *O, UA<E™ WIM ME KETO,

Gur Os Xo CALCUL Bas OH Bow: OPMeGEH MEN -

Bic WS Bosna as aN Ths NONTH C olecust

co Se pOe US, OC, TEEER A LEULGNVL ON THe
mK POCA OF COAL RGENCH 0 CCS FP aON S™

end, TAG assnes MBE ONTECM FS IW ADA

CORK DITO COMMLT SBN
Copp cee METER OTR S CREM DWN &C Com PLINT
\
ed)

Oe AO EOT 2 Ot TEGO, LS O8H CORPO
Se eT LAKE AD BBS TOR LMSCNENMNY AAD
ce pee ee AGH SNST LUCE  , 9, CHALKE Lacey
0 BOCA TRNY 0 LBOS CALGS— CHS TVW WAS
Ewen cf LRN | BT Tee AWNCES VGo-
BHd COM COALT TN TAN THE MMNTEQ ae
mes CN BMBNAL COMLAANTS MPS AANST OFC
Cnr pLOnee 5 BUCH, 2 Sook PEL 0, AWD Qquans
Cy EM, WHEN TRAT PROVED TCO (DeT 2ESULT WN
ecco ws pc eceNet LACE, GISEN CANO PAD

We LT BNE TS STEAL BLOT OF LACE ES FT Pare,

 
SND Case 1:19-cv-00234-DCN Document1 Filed 06/20/19 Page 4 of 9
ws OB eSL Le LA cey.- Tae ws AOL LESTSO

Owes SN THE ATTA CASO

PST ELE MENT O© GCUGN (9A tA”

Ten, Tan MCBSTENSN THRSATENSN Lia cer vt
LEA CEN Swl swrNb rus <S,

Fy

XW
OP BR<KETeR KH DNeruEeNncen ANO Comdnor O0LANY

COWVUSET S Ws AF AAN FC DH ols Pore VEedlLE

Yo Ow Tr €
MOS NNE&RL OF USDE, TOFER & AvnLaW\ ON APICAL OF Far
Renn OCC FS WS” cagcuance ec
Te BS.CL. PITH LULEQ SN CIAO ae uy

To le BUS LRCES ~~ Tos

LL, Ow The ¥
7 —<Ry TOANS METTENL OE TYE CRIM aN AE CRU PIN

“2?

OG RoEN ST O™ OL TEP, Canodc COLPILAY)”
“Er Ce mon OF cuents (oa
We WRUS ants CAST Tid CINGS

Does CollLec<LVve AccomN) OC OGScDILINA 4 Peron
BS PROTESTED UNOSH WE (LULGLT SoHE sDOHHD
OE eILTMENT OE WumneaNn LESOWLCES, Wy Pulse
ear BIW war GQ ODrcusseo Wat =Wnece
CT) AW RS ST PELTAPOINE TR SMcE of FOHOc!

 

BSN CRE MEK OK T2€ CUEMSNAL COMPLR ONT BERBNT
BSCe CmMRLOIGES 7 Lplwen FT Stoke BED, ANO 2 Bune
WE SEE OW KTACH MENTO GR WE eTACKeo
“STATE Ha OF GUENTT (OR TA
Teer LRCEN Wes AQUI TSO Of WRONE DMN,
QYO, Tes FENWING wes fas WON

 
Case 1:19-cv-00234-DCN Document iled 06/20/19 , Page,5 of 9 rs
Te Pt pve kes “Vole Selb te G VENTS)

WDC CNET ITT A MATERM OF ZULELAL Nr.
CDUDAOT CINDA CT, A eWumcc ON QADS.0O Acr

ULCER Sar - ASE eens CIN DINGO SUctk,
NCce Tey cBlasTteEN
So Cee ewe PERCHED, Ut con SEEK

RD PAN RK ILI THE STATE OF

L, TR] Tovos, Be wAce nea AL CONTROL , WT!

GS
SOP LO, FN, PLACED un oe LE ie
THe STATE OK BONAWO 024 DN) GC O(ELET GN COswhs

AsO 4 < =boc
4 AN BOMPNIESTLEAT SIN TO 5 ELITE Tey Doc

Pure an PLACES ~
ab < mae bw) OT HE WPAMLOLE BvANY™ RE CHANCED
a Te HPSS = os Yb 207 TLOPWO CONE PRENQMAVT( — Bo
To cc awe ln Spm PORK OP(LTS WE (LE COPLETES TH
KJoUT, whr<
= FYWE 6 Pont ow PAZ0LE ~ >
Ce sxne0 Tame” THe P=* ~ G.— Ze

PPlO_G OK = ce MA CLAMS THE PLES LNEA
Yeo eS THe SIL 0 AXLUOLS TU Be 7 1L2 6 oN

CevLe Tye PANOLE BPALD.-— BE Te
BeOS Oe Om MUD CE ANQS GuPLt , TRE4 CAN ODER
Tye Via sone WE THANED TO & O(Lasow. (BE the
AYE io OY @sSows PRE CBCCO TO CANA OT, The
PRO Le BprtgwoaT LECsh$& OMG Tumac
(fom dL TRE N&O VLET ULES)

_ ZBVIUNS
Cr TleG POMBW BSTWSS CSem ae ee PY)=9-F ONGRE

wT “sour BvBse comole>* Car 0 Lasowey

BV” KG OTS OWS SOncy of LUBSE, IY KOK
COARAY) , HHH LOM E WAWSIEN & ORM ‘Lse-0 Ss AUG
Cony LGTSN we BILLY Carmen TS OE CE
VEE RSEO Tp wes PRON Ne UR RT SB THR
WEASEL WN) OWS CHL (Le &S CORD OF
<O™M-ktT OE STK <e 0 ws Wr ets Cac 66

“uw

 
Nee enn RIZAL Y2SED HN BOSE FHSS POROSS FPHITH PENOLA
PNRBsprwe lS PeCcdD BN Conny TRarls Yo wee

TSS “LOO MGELERSEO”™ PLBQWeNE Wace Le
WoUEHQ TO TRE PULRBIOWNS, co Cwm TRE EN ~

tone OC STece” PL aswWwedys 1G IScKuUaNey—y
SOY UEO  ANOT wen THES ANH WRU Ge Eton
SPB, Td NSST TRS (OS, TBCH ALEC ¢TtRete

Vie Sowers BRE BH rpc STA re Phwsows dd
Or PANGS THEN TPS BOWDN TLIC ed

LIB LeQuce The PMSIWS DOWWA
DE SEE EO CRP RCT Kot Cx APCS? cach

ae wf SEX TES ay B-% Lock 0 are
WI CALG O<SBENEN TO WSLO VU ONDURlE
QrWYS SN ZL CUBBCLET, HO KOVETY ~ THD
Titel Vel rBet.—- Ws £pHdc FRE ADDEN -
Geek Ouse Genes KNHO Bowler C7 ow A
Ce Eh, — TRESS WEAN Thore IN Sri
DOr BLE BUAYS WOLD 6 MEMNEO, To Youle

tet (a@foweds ON THE TIE)
OD, CWE PRBSOW BND PBLOCE SY) TEM WNW) ale Lemran)

UWOE — CEHELRE COWTLOL Col BR WaWaMn

OF CBETTYN HEALS BIO THGN ST NEU £6
Oe TEMMRNE DH We BT VBL GE Leeuw Ro

OD TTR TE COM TLOL. ONL STR WHA CENERAL Contes
RH. TROT VES? or pce oF woRHO 6 LEQuUEL En

TO AE WMN PLE THE PLOVER ON THE BAKE

“CDI Ne Merve O& cverts/DerA”

Pteac\ ~SCo-es CBR) KES) GSO), ANY CEPLCRCE Weta
BTEC T®@ PAS Pres Cun Parachsmen ©)

 
By TAC Hae IHEP UO GD Pospipepe dy Fer POLOHE LPpoAS ote, 7
Lhcen BPH The (LOI E19 TMK (4 hue Ake
Orr URES, FO S
oe ce FILDL AG BS PLwUDNENn

PW tow acemen sy GB) | NO, EACH OB THEY,
MEER TH 0B LHC ONE BACT ON ODLL AD

ce 5 0¢€
Renee i er ae

BAT CHS CO QtS LECOONS 26 THATS Em rn

sO wo STALEY UGAUS, WT SET AN “Saahe
oO. USHE=— SOB NaANTH cmwk (K-12

= ePe BERE OD CCENIELE \UVELEEN CAND, CHIN THE

CHB - WeLTSINEt, Tho CHLBITENSSN, enh
ALL Conw 0 Gweeerr oe CENELAL CLBMES BE
OVP Col LR PTE" Conn (LB SWE),

Uncen gs sir re N DPR TEM RE CEASED FR,
CAc< oon ONS me PPD OMBATEM COwIECNIP CEH
Con GCeRzNo AWN LAW nee" —e 0 (L226 w-we,-

a twee cattas& SUBNENCE AG ARCS PTHH)

<y PAdOV]E Ae CLA SWS (aCe MALES TN

OA PO RcesO° STATE MENT OT G ven-cr( Data”
WS

Axpe+ ON THE PS

Ke

!

Cec ANS WTA DES RGPEG |
(LLOL VENTS The Po OW

| ‘
TARG OK RCEHS 0 aC PEEVES OS SENSE

cowNS FT
Kxecr PTAcKment @ = & pb ite OF ’

hs A
ASO PAT BC ENT) BF MULE Tek ORS

Qua FER M
BESEOQ ON Le Eso = AT LAFONT PEE WES
6BLUTECN TW Sees ND

Qe LEFT, PG WWHES ™ 0 Lawl LOW AND

AG O10
H, evs TRE OW MENLO MA MW Gey

OWA ow

 
Case 1:19-cv-00234-DCN Document 1 Filed 06/20/19 Page 8 of 9 94
NA BUS WLCEN UNO COa< NESTS OQ YW

ROT WM CRNG Ve che Eads IAG Of
PTACEMENT Q “CECE NLG Nice Wem OATS
Orvlovladya Elym UT, VELNIN CLEC LAM

Nee wyaasn as(ovwlzow”) CHBY Tus OTH LL
PKRCUY-GNT SHON 10 LOPCL™ TAEEN An)y
LEED PCTEO AEADONST CN OQMAN 7O1S AW
PK, LP CEN GAT PMLIVEN THE OCCaRK état
UOBOLEKBWYS SOFTAG OO, A. PlotvEc ten

WBOME,
Cy. Tac Le CHALN OF Verte 8CROV ENE 6N A-TREHMONG

SB rae GD eNoOP

TL eT OT UGLINUON FLEEN LAND PND CIANVETA
CYL G- MAST BNG 2 666 PREQ ELow zadde
RBNYD HeENNEI END™ GCN Th GN ANY “SONncy

Vom eG CUN~P UGS ™ GHLOWNOS
Si VRPT Tyce BOD C I LURKER) ONE HRUCCU SW
DOLL KNS PSL ARVN OLGHhEW Dy LAcey ar
WE IRBUGCN VE KANN PANN EN

&, WAR TARY CHUL BITTEN SEN KR NOU CHINN
SRGEEN LAND AND CHNTHWA CLEDE WhlT2NWe

We Oh KE CRcENn Cot TOR TUNG CLE MES AYAONET
WU W~ INTE) IND, RNY OTHE *NPLoN(La@Inte

LEWES (ONO SENTENEEN —Ty NATULEL
LBWES BN WILLA CBW

«OAT TEN Cla Berton cen FNQ VELNW
GILGEN CRN @NYD HUT ETA COREE
(NAM TST BPN SSC PPX BLU COFtTY Cat TAG
(LErn6e IN OF Th aS CHIC.

 
Case 1:19-cv-00234-1ACN- Document 1 Filed 06/20/19 Page 9 of 9 Xe
———e Cc)

OXAT UNDER TAK APL WNLaw ew p-S—- 2K UICHS
Loo Was » Te COM Tr PWIND TAS ANS TE O oT A-rer

0(PovsdEe elolehl WSr-e0u Dsemen By WZ Ten

S<eceg Caw -
YU

LA cen steerer Fe mene SHUR ISTH
Dd auw-«6 NT OW |

COO w Cott ST:
Gosse DoOAwd THU

a al POC YL NE goncilAic
HEI OS Ws cBcs
Aco ICMNSNLU EN ER HVE, NW

WES BW TW DK, COTS?

Dec Ee OTH TZ OISTOM 0ST TUNG LO A,

a=

V—RLOLY | esos

0.0, @ De “709 NV
h DasVe DDRALO (3707

 
